Citation Nr: 0417015	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than May 8, 2001, 
for the grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU).



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to January 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, that granted the veteran's claim for a TDIU and 
assigned him an effective date of July 9, 2001.  In December 
2002, the RO changed the effective date to May 8, 2001.

The veteran's former representative presented a claim of 
clear and unmistakable error in a July 1988 rating decision 
that granted service connection for PTSD and assigned a 30 
percent evaluation effective in March 1986.  He argued that 
the veteran should have been assigned a schedular 100 percent 
rating for this disability.  Such a claim is viewed as 
separate and distinct from the present earlier effective date 
claim for a TDIU rating.  In fact, the record shows that the 
RO rendered a decision on the clear and unmistakable error 
issue in July 2003 and an appeal was initiated by the filing 
of a notice of disagreement, in September 2003, and issuance 
of a statement of the case, in February 2004.  However, since 
there is no substantive appeal on file with respect to this 
issue, the issue has not as of yet been perfected for 
appellate review and is not properly before the Board at this 
time.  See 38 C.F.R. § 20.200 (2003).

In the veteran's September 2003 substantive appeal (VA Form 
9) which perfected the earlier effective date issue on 
appeal, the veteran requested increased ratings for his 
service-connected disabilities.  This matter is referred to 
the RO for appropriate action.  

Finally, the Board notes that the private attorney who had 
been representing the veteran is no longer authorized to 
represent claimants for VA benefits.  The veteran was 
notified of this development by letter dated in April 2004.  
He was informed that he had the opportunity to appoint a new 
representative and that if he did not respond within 30 days, 
it would be assumed that he wished to represent himself in 
connection with his appeal.  No response has been received 
from the veteran. 


FINDINGS OF FACT

1.  The veteran filed a formal claim for TDIU benefits on 
September 25, 2001.

2.  In July 2002, the RO granted service connection for 
diabetes Type II associated with herbicide exposure assigning 
a 60 percent rating, and a below-the-knee amputation of the 
right leg assigning a 40 percent rating; the RO also granted 
special monthly compensation and increased the veteran's 
ratings for PTSD to 50 percent and tinnitus to 10 percent; 
for a combined rating of 90 percent effective. 

3.  Also in July 2002, the RO granted TDIU benefits, 
assigning July 9, 2001, as the effective date.

4.  In December 2002, the RO changed the effective date for 
the grant of service connection for diabetes Type II and the 
below-the knee amputation of the right leg, as well as 
special monthly compensation and the TDIU to May 8, 2001.

5.  There is no evidence that, prior to September 25, 2001, 
the veteran filed any formal or informal claim for TDIU 
benefits, and no evidence that at any point during the year 
prior to September 25, 2001, the veteran was rendered unable 
to maintain substantially gainful employment, due solely to 
his service-connected disabilities either on a schedular or 
extraschedular basis, earlier than May 8, 2001.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than May 8, 2001, for the award of a total disability rating 
based on individual unemployability due to service-connected 
disability, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, as all 
notification and development action needed to render a fair 
decision on those claims have been accomplished.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran filed a formal claim for a TDIU 
in September 2001 which the RO granted in July 2002.  
Following the veteran's appeal of the effective date of this 
grant the RO, in July 2003, provided notice to the appellant 
regarding the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO decision that assigned the 
effective date for a TDIU, it can be argued that the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that notice error of this kind 
may be non-prejudicial to a claimant.  In this respect, all 
the VCAA requires is that the duty to notify is satisfied, 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2003 letter, as well as the January 2003 
statement of the case and September 2003 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In these documents, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  The appellant was also 
provided with the opportunity to attend a hearing, which he 
declined.  The appellant has not indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

In March 1986, the veteran filed a claim for service 
connection for disabilities that included post-traumatic 
stress disorder (PTSD).

In a December 1986 statement, the veteran said that he had 
only three jobs since his service discharge and could not 
hold any jobs that he had had because of the "injuries" had 
had in Vietnam.  He related his mental condition to his 
injuries in Vietnam.  

In April 1987, the veteran informed the RO that the Social 
Security Administration (SSA) had approved his claim and he 
requested that the RO obtain his medical records from SSA.  
He enclosed a determination from SSA finding that the veteran 
met the disability insured status requirements as of January 
1977 and had impairments consisting of PTSD, depression and 
nuerodermatitis.

A VA general examination was conducted in March 1988 and a VA 
psychiatric examination was conducted in April 1988.  The 
psychiatric examiner remarked that the veteran's highest 
level of adaptive functioning over the past year was "poor" 
and that he had moderate impairment in social relations and 
occupational functioning.

In a July 1988 rating decision, the RO granted service 
connection for PTSD and psoriasis and assigned 30 percent and 
10 percent evaluations respectively.  The RO also granted 
service connection for hearing loss, tinnitus, shell fragment 
wound scar to the left arm, and shell fragment wound scar to 
the forehead, assigning each of these disabilities a 0 
percent evaluation.  The RO determined that March 12, 1986, 
was the effective date for all the assigned ratings thereby 
bringing the veteran's combined evaluation for these service-
connected disabilities to 40 percent. 

In August 2001, the veteran filed a claim for service 
connection for diabetes due to exposure to Agent Orange.

On September 25, 2001, the veteran filed a claim for a TDIU 
as well as claims for increased ratings for his already 
service-connected disabilities.

In December 2001, the veteran underwent VA examinations.

In addition to denying the veteran's increased rating claims 
in a July 2002 rating decision, the RO granted service 
connection for Type II diabetes (evaluated at 60 percent) 
effective July 9, 2001, and a below the knee amputation 
(evaluated at 40 percent evaluation), also effective July 9, 
2001.  The RO also granted special monthly compensation based 
on the anatomical loss of the right foot, effective July 9, 
2001.  This brought the veteran's combined evaluation to 90 
percent, effective July 9, 2001.  Furthermore, the RO granted 
the veteran's claim for a TDIU, effective September 25, 2001.

The veteran's former private attorney argued in September 
2002 that the effective date for the veteran's TDIU should 
date back to his discharge from service.

The RO explained in a December 2002 rating decision that due 
to a recent change in the law, the effective date for 
presumptive service connection for Type II diabetes due to 
herbicide exposure was May 8, 2001, rather than July 9, 2001.  
Therefore, the RO determined that the effective date for the 
grant of the veteran's TDIU was also May 8, 2001.

In the January 2003 substantive appeal, the veteran's former 
representative argued that at the time the veteran filed his 
claim for service connection for PTSD, in 1986, the evidence 
showed that he was unemployable.  He pointed out that the 
veteran had "filed" the Social Security Administration 
determination finding the veteran unemployable due to his 
mental disabilities.




III.  Analysis

For effective date purposes, a TDIU claim is treated as a 
claim for increased disability compensation.  Generally, the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, the law 
provides an exception to this general rule holding that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if VA receives a claim within one year after that 
date.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002) refer 
to the date an "application" is received."  'Application' 
is not defined in the statute.  However, in regulations, 
'claim' and 'application' are considered equivalent and are 
defined broadly to include 'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992) (citing 38 C.F.R. § 3.1(p) (1991)).  

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization. 
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

Also, an informal claim for a TDIU can exist if a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits evidence of 
unemployability (see 38 C.F.R. § 3.155(a); Roberson v. 
Principi, 251 F. 3d 1378 (Fed. Cir. 2001); Norris v. West, 12 
Vet. App. 413 (1999); VAOPGCPREC 12-2001.  

On September 25, 2001, the veteran filed a formal claim for a 
TDIU.  There is no evidence, nor is the veteran asserting, 
that he filed a formal claim for a TDIU prior to that date.  
Rather, what is being asserted is that the veteran's original 
service connection claim for various disabilities, including 
PTSD, in March 1986 should also be construed as an informal 
claim for a TDIU.  This assertion is based on a SSA 
determination that was in the claims file as of April 1987 
finding the veteran disabled, in part, due to PTSD.  

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  However, even when these percentage 
requirements are not met, entitlement to a total rating, on 
an extra-schedular basis may nonetheless be granted, in 
exceptional cases, and pursuant to the prescribed procedures, 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

In this case, it was not until the July 2002 rating decision 
that the veteran satisfied the percentage requirements for a 
TDIU rating on a schedular basis.  That is, it was not until 
the RO's grant in July 2002 of service connection for Type II 
diabetes associated with herbicide exposure, rated at 60 
percent, and for an amputation below the right knee, rated at 
40 percent, for a combined rating of 90 percent, that the 
veteran met the requirements laid out in § 4.16(a).  Put 
another way, prior to the July 2002 rating decision, the 
veteran did not have at least one disability rated at 40 
percent and a combined schedular rating of at least 70 
percent to warrant assignment of a TDIU.  § 4.16(a).  It goes 
without saying that at the time the veteran filed his 
original claim for service connection in March 1986 for 
various disabilities, to include PTSD, he was not as yet 
service-connected for any disabilities.  The July 1988 rating 
decision which established service connection for several 
disabilities resulted in a combined rating of 40 percent (30 
percent for PTSD and 10 percent for psoriasis).  Therefore, 
the schedular criteria for TDIU were not met.  Norris v. 
West, 12 Vet.App. 413, 421 (1999).

As to the effective date assigned in July 2002, although this 
rating decision was initiated by a claim the veteran filed in 
August 2001, the RO assigned an effective date of May 8, 
2001, which is the effective date of liberalizing law adding 
diabetes Type II to the list of presumptive diseases under 38 
C.F.R. §§ 3.307, 3.309 (2003); see 38 U.S.C.A. 5110(g) (West 
2002); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
Liesegang Sr. v. Secretary of Veterans Affairs, 312 F. 3d 
1368 (December 2002).  In other words, the RO's grant of 
service connection for Type II diabetes and for amputation 
below the right knee was based on liberalizing law that went 
into effect on May 8, 2001.  Accordingly, the grant of the 
TDIU was also made effective May 8, 2001.  Clearly, the 
effective date for these grants can be no earlier than the 
effective date of the liberalizing law in which the grants 
are based.  

The veteran asserts that SSA findings that were on record 
since April 1987 show that he was totally disabled from 
gainful employment due to PTSD.  However, these findings do 
not attribute the veteran's unemployability solely to PTSD, 
but also to nonservice-connected disabilities.  Moreover, an 
April 1988 VA psychiatric examination report also on file 
shows that the veteran had only moderate impairment in 
occupational functioning.  Thus, based on this evidence, the 
Board is unable to find that an earlier effective date for a 
TDIU is warranted, including under the provisions 38 C.F.R. 
§ 4.16(b).  

In view of the foregoing, the Board must conclude that during 
the one year prior to the veteran's September 25, 2001, 
claim, it was not factually ascertainable that an increase in 
the severity of the service-connected disabilities had 
occurred to meet the criteria for a TDIU on either a 
schedular or extraschedular basis any earlier than May 8, 
2001.  

In sum, the record presents no legal basis for assignment of 
an effective date for the award of a TDIU prior to May 8, 
2001.  In this regard, the Board emphasizes that the law and 
regulations governing effective dates are very specific and 
the Board is bound by them.  In reaching this determination, 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



